PER CURIAM:
Vernal Shawn Baker appeals the district court’s order denying his motion to reduce sentence pursuant to U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2008). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Baker, No. 5:03-cr-00094-01 (S.D.W.Va. July 23, 2008). We dispense with oral argument because the facts and *289legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED